DETAILED ACTION

The amendment filed on September 9, 2021 has been entered-in-part.
The claims have been entered because they will be replaced in response to this Office action. However, it is respectfully submitted that the amended abstract and specification pages, which likely would not be replaced during prosecution, have not been entered because the amendments are improper because the subject matter that has been added includes gray font which is NOT in accordance with MPEP 608.01(I) wherein it states the following:
Legibility includes ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray lines and/or a gray background sharply reduce photo reproduction quality. (emphasis added)
Also, see 37 CFR 1.52(a)(1)(v).

Drawings
The drawings were received on September 9, 2021.  These drawings are acceptable.
The drawings are objected to because in Fig. 5A, the lead line for numeral 56 appears to be inaccurate because it indicates a surface that must be fixed and over which the guard blade 40 slides, particularly in view of the cut-out portions, the top one of which is clearly in which arm 51 extends, and on which the stops 35a, 35b appear to .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In view of the abstract submitted on September 9, 2021 not being entered, the abstract of the disclosure stands objected to because in line 1, the recitation “There is disclosed” is improper, and the recitations “comprising” in lines 1, 2, and 4 (twice) are considered to be legal phraseology and thus improper. Correction is required.  See MPEP § 608.01(b).

Specification
In view of the specification amendment submitted on September 9, 2021 not being entered, the disclosure is objected to because of the following informalities:
A description has not been provided for numeral 57, which was added to the drawings.
Appropriate correction is required.

Claim Objections
Claims 17-20 are objected to because of the following informalities:
In claim 17, lines 1-2, it seems that the recitation “a blade carrier …” is part of the body of the claim and should be indented on the next line for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 6, the recitation “guard biasing support element” is vague and indefinite as to what is being set forth and as to what disclosed structure it refers, and it seems that it should be changed to something that clearly supports the guard biasing element (not the “guard biasing”) such as --a guard biasing element support-- or the like; in lines 17-18, the recitation “the cutting length” lacks positive antecedent basis; in line 18, the recitation “below” remains vague and indefinite as what is being set forth, particularly as to how “below” pertains to a cutting length, and it seems that it should be changed to --less than-- or the like; also in line 18, the recitation “the shortest cutting length” lacks positive antecedent basis.
In claim 10, line 2, the recitation “a spring support” is vague and indefinite as to whether it refers to the “guard biasing support element” now set forth in claim 1 or to another such support.
In claim 12, line 3, the recitation “the shortest cutting length” now lacks antecedent basis; in line 4, the recitation “the longest cutting length” now lacks antecedent basis.
In claim 16, line 2, the recitation “the support” lacks antecedent basis.
In claim 17, lines 12-13, the recitation “the cutting length” lacks positive antecedent basis; in line 13, the recitation “below” remains vague and indefinite as what 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“guard biasing element” in claim 1;
“guard biasing support element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kocourek et al, pn 1,745,997.
Regarding claim 1 and the claims dependent therefrom, Kocourek discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a cutting unit, the cutting unit comprising:
a blade carrier (e.g., the main body portion of 30) carrying a cutting blade (e.g., 23, wherein the main body portion of 30 slidably supports and thus carries 
a guard blade (e.g., the right-end portion of 30, which is integrally attached to the body portion of 30) comprising guard teeth (e.g., see page 1, line 99 – page 2, line 2);
a guard biasing element (e.g., 40);
a guard biasing support element (e.g., including 36) configured to support said guard biasing element;
wherein the cutting blade is arranged to reciprocate with respect to the guard blade (e.g., see page 1, lines 93-99) such that during use of the device hair trapped between the guard blade teeth and the cutting teeth will be cut;
wherein the guard blade is movable along the blade carrier relative to the cutting blade within a guard length range between a first guard position corresponding to a predetermined shortest length of cut by the cutting unit (e.g., as shown in solid lines in Fig. 1) and a second guard position corresponding to a predetermined longest length of cut by the cutting unit (e.g., as shown in dashed lines in Fig. 1);
wherein the guard biasing element is configured and arranged to bias the guard blade to the first guard position (e.g., see page 2, lines 22-29);
wherein the blade carrier comprises a stop (e.g., 36) configured to prevent movement of the guard blade past the first guard position and outside of the guard length range, thereby preventing the cutting length from being below the shortest cutting length; and

[claim 3] wherein the guard biasing element is configured to bias the guard blade into abutment with the stop of the blade carrier (e.g., see Fig. 2; see page 2, lines 24-36);
[claim 6] wherein the guard biasing element comprises a spring (e.g., 40);
[claim 12] further comprising an actuator (e.g., including B, see Fig. 1; including 50-52, see Fig. 8; see also page 2, lines 125-128) operably connected to the guard blade, the actuator being movable between a first actuator position corresponding to the shortest cutting length (e.g., as shown in solid lines in Fig. 1), and a second actuator position corresponding to the longest cutting length of the cutting unit (e.g., as shown in dashed lines in Fig. 1);
[claim 15] wherein the guard blade engages the stop (e.g., 36) directly in the first position (e.g., as shown in Fig. 2);
[claim 16] wherein the guard biasing element is mounted on a projection (e.g., the rod extending horizontally from 36 as viewed in Fig. 2) that extends from the support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Emard, pn 2,429,750.
Regarding claim 1 and the claims dependent therefrom, Emard substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a cutting unit, the cutting unit comprising:
a blade carrier (e.g., 13, 14, 27) carrying a cutting blade (e.g., 17, wherein 13, 14 slidably supports and thus carries the blade to at least some extent), the cutting blade comprising cutting teeth (e.g., 19 or 16);
a guard blade (e.g., 25) comprising guard teeth (e.g., 60);
a guard biasing element (e.g., 41);
a guard biasing support element (e.g., 29) configured to support said guard biasing element;

wherein the guard blade is movable along the blade carrier relative to the cutting blade within a guard length range between a first guard position corresponding to a predetermined shortest length of cut by the cutting unit (e.g., a retracted position as shown in solid lines in Fig. 1) and a second guard position corresponding to a predetermined longest length of cut by the cutting unit (e.g., an extended position as shown in dashed lines in Fig. 1);
wherein the guard biasing element is configured and arranged to bias the guard blade to the first guard position (e.g., as described in col. 2, lines 21-27);
wherein the blade carrier comprises a stop (e.g., opposite ends of 13, 27 in the direction of the length of 29, wherein the left end is a stop that abuts the end of 27, and the right end is a stop that opposes the spring) configured to prevent movement of the guard blade past the first guard position and outside of the guard length range, thereby preventing the cutting length from being below the shortest cutting length; and
wherein the guard blade is attached to the guard biasing support element that is slidably mounted in a groove formed in the blade carrier;
[claim 3] wherein the guard biasing element is configured to bias the guard blade into abutment with the stop of the blade carrier (e.g., see Fig. 3);
[claim 6] wherein the guard biasing element comprises a spring (e.g., 41);
[claim 12] further comprising an actuator (e.g., including 45, 51, 29) operably connected to the guard blade, the actuator being movable between a first actuator position corresponding to the shortest cutting length, and a second actuator position corresponding to the longest cutting length of the cutting unit;
[claim 15] wherein the guard blade engages the stop directly in the first position (e.g., as shown in Fig. 3);
[claim 16] wherein the guard biasing element is mounted on a projection (e.g., 42) that extends from the support.
Thus, Emard lacks only the specific passageway configuration in which the guard biasing support element is mounted, wherein rather that a groove, Emard instead discloses a perforation (e.g., 28) through the blade carrier (e.g., 13, 14, 17). However, one having ordinary skill in the art would readily appreciate and consider it obvious that substantially any structure that provides a pathway for element 29 to reciprocally extend therethrough would be a matter of design choice of the blade carrier configuration of Emard. It is respectfully submitted that providing a groove or slot that extends into feature 13 would be merely an obvious alternative configuration of the feature 13, wherein as opposed to providing a through perforation which may include manufacturing and assembly difficulties, such a slot or groove would provide a large assembly entrance in which to place element 29 therein. Further, one having ordinary skill in the art would readily appreciate that the groove would only need to be as wide as the diameter of 29 and thus would provide a satisfactory support surface for the spring at the corresponding end thereof. Therefore, it would have been obvious to one having .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Emard, pn 2,429,750 and Kocourek et al, pn 1,745,997, each taken separately.
Emard and Kocourek each substantially discloses applicant’s claimed invention, and specifically each discloses an apparatus with almost every structural limitation of applicant’s claimed invention but lacks an explicit disclosure as to the number of stops, and thus lacks at least a second stop as follows:
[claim 4] further comprising at least one additional stop;
[claim 5 (from 4)] wherein the stop and the at least one additional stop are disposed symmetrically within the blade carrier.
However, it is respectfully submitted that providing a single stop or multiple stops would be mere matter of design choice to one having ordinary skill in the art. For example, it is known that when requiring a stopping feature that extends for a given length (e.g., from one edge to another), a single stop of such a given length can be provided or multiple stops spanning over the given length (e.g., with spaces in between the stops) can be provided, wherein such a multiple stop configuration provides the required stop length while using less material. Therefore, it would have been obvious to one having ordinary skill in the art to provide a single stop or multiple stops on the apparatus of Emard and the apparatus of Kocourek to gain the well-known benefits including that described above.

Allowable Subject Matter
Claims 7-10, 13, and 14 would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new/modified grounds of rejection because the subject matter argued by applicant to be allowable has been addressed with regards to the applied prior art above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
September 28, 2021